OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response…10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-22320 Russell Exchange Traded Funds Trust (Exact name of registrant as specified in charter) 1301 2nd Avenue 18 th Floor, Seattle Washington 98101 (Address of principal executive offices) (Zip code) Mary Beth Rhoden Albaneze, Secretary and Chief Legal Officer 1301 2nd Avenue 18 th Floor Seattle, Washington 98101 206-505-4846 (Name and address of agent for service) Registrant's telephone number, including area code: 888-775-3837 Date of fiscal year end: March 31 Date of reporting period: October 1, 2013 – December 31, 2013 Item 1. Schedule of Investments Russell Exchange Traded Funds Trust Russell OneFund ETFs™ DECEMBER 31, 2013 FUND Russell Equity ETF Russell Exchange Traded Funds Trust Russell Exchange Traded Funds Trust is a series investment company with a single investment portfolio referred to as a Fund. Russell Exchange Traded Funds Trust Russell OneFund ETFs TM Quarterly Report December 31, 2013 (Unaudited) Table of Contents Page Russell Equity ETF 3 Notes to Quarterly Report 5 Frequency Distribution of Discounts and Premiums 7 Shareholder Requests for Additional Information 8 Russell Exchange Traded Funds Trust. Copyright © Russell Investments 2014. All rights reserved. Russell Investments is a Washington, USA corporation, which operates through subsidiaries worldwide and is a subsidiary of The Northwestern Mutual Life Insurance Company. Fund objectives, risks, charges and expenses should be carefully considered before investing. A prospectus containing this and other important information must precede or accompany this material. Please read the prospectus carefully before investing. Securities distributed through ALPS Distributors, Inc., member FINRA, not affiliated with Russell Investments. Russell Exchange Traded Funds Trust Russell Equity ETF Schedule of Investments — December 31, 2013 (Unaudited) Amounts in thousands (except share amounts) Fair Value Shares $ Investments in Other ETFs - 99.9% Consumer Discretionary Select Sector SPDR Fund 4,776 319 Consumer Staples Select Sector SPDR Fund 7,422 319 Energy Select Sector SPDR Fund 6,629 587 Financial Select Sector SPDR Fund 36,487 798 Health Care Select Sector SPDR Fund 7,651 424 Industrial Select Sector SPDR Fund 8,146 426 iShares Global Infrastructure ETF 8,207 320 iShares Micro-Cap ETF 702 53 iShares MSCI Canada ETF 7,262 212 iShares MSCI EAFE ETF 17,604 1,181 iShares MSCI EAFE Small-Cap ETF 8,446 431 iShares Russell 1000 Growth ETF 3,707 319 iShares Russell 2000 ETF 458 53 iShares Russell Mid-Cap ETF 2,131 320 Technology Select Sector SPDR Fund 28,273 1,009 Vanguard FTSE All-World ex-US ETF 21,183 1,074 Vanguard FTSE Developed Markets ETF 5,127 214 Vanguard FTSE Europe ETF 24,658 1,449 Vanguard FTSE Pacific ETF 10,530 645 Vanguard Mega Capital ETF 8,412 531 Total Investments in Other ETFs (identified cost $10,006) 10,684 Short-Term Investments - 0.7% Russell U. S. Cash Management Fund 75,652 (∞) 76 Total Short-Term Investments (identified cost $76) 76 Total Investments 100.6% (identified cost $10,082) 10,760 Other Assets and Liabilities, Net - (0.6%) (69 ) Net Assets - 100.0% 10,691 (∞) Unrounded units. See accompanying notes which are an integral part of this quarterly report. Russell Equity ETF 3 Russell Exchange Traded Funds Trust Russell Equity ETF Schedule of Investments, continued — December 31, 2013 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value % of Net Portfolio Summary Level 1 Level 2 Level 3 Total Assets Investments in Other ETFs $ 10,684 $ — $ — $ 10,684 99 . 9 Short-Term Investments — 76 — 76 0 . 7 Total Investments $ 10,684 $ 76 $ — $ 10,760 100 . 6 Other Assets and Liabilities, Net (0.6 ) 100 . 0 For a description of the Levels see note 2 in the Notes to Quarterly Report. There were no significant transfers in and out of levels 1, 2 and 3 during the period ended December 31, 2013. See accompanying notes which are an integral part of this quarterly report. 4 Russell Equity ETF Russell Exchange Traded Funds Trust Russell Equity ETF Notes to Quarterly Report — December 31, 2013 (Unaudited) 1. Organization Russell Exchange Traded Funds Trust (the “Investment Company” or “RET” or “Trust”) is a series investment company with a single investment portfolio, the Russell Equity ETF (the “Fund”). The Investment Company is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. It is organized and operates as a Delaware statutory trust. Prior to April 15, 2011, the name of the Trust was U.S. One Trust and the Fund name was One Fund ETF. The Fund is an exchange-traded fund (“ETF”). ETFs are funds that trade like other publicly-traded securities and may be designed to track an index or to be actively managed. The Fund is a “fund of funds,” which means that the Fund seeks to achieve its investment objective by investing primarily in shares of other exchange-traded funds (“Underlying ETFs”). Russell Investment Management Company (“Adviser” or “RIMCo”) employs an asset allocation strategy that seeks to provide exposure to multiple asset classes in a variety of domestic and foreign markets. The Adviser’s asset allocation strategy establishes a target asset allocation for the Fund and the Adviser then implements the strategy by selecting Underlying ETFs that represent each of the desired asset classes, sectors and strategies. The Adviser employs an active management strategy, meaning that it buys and holds Underlying ETFs based on its asset allocation views, not based on time period dependent rebalancing policies. Unlike shares of a mutual fund, which can be bought from and redeemed by the issuing fund by all shareholders at a price based on net asset value (“NAV”), shares of the Fund may be directly purchased from and redeemed by the Fund at NAV solely by certain large institutional investors. Also unlike shares of a mutual fund, shares of the Fund are listed on a national securities exchange and trade in the secondary market at market prices that change throughout the day. The date the shares began trading on the secondary market is the “commencement of operations” date. The Fund issues and redeems shares at their respective NAV only in blocks of a specified number of shares or multiples thereof (“Creation Units”). Only certain large institutional investors may purchase or redeem Creation Units directly with the Fund at NAV (“Authorized Participants”). These transactions are in exchange for certain securities similar to the Fund’s portfolio and/or cash. Except when aggregated in Creation Units, shares of the Fund are not redeemable securities. Shareholders who are not Authorized Participants may not redeem shares directly from the Fund. 2. Significant Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of this Quarterly Report. These policies are in conformity with U.S. generally accepted accounting principles (“U.S. GAAP”) for investment companies. The presentation of these schedules of investments in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the Quarterly Report. Actual results could differ from those estimates. Security Valuation The Fund values its portfolio securities, the shares of the Underlying ETFs, at the last reported sale or settlement price. Fair value of securities is defined as the price that the Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal market of the investment. To increase consistency and comparability in fair value measurement, the fair value hierarchy was established to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (e.g., the risk inherent in a particular valuation technique, such as a pricing model or the risks inherent in the inputs to a particular valuation technique). Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The fair value hierarchy of inputs is summarized in the three broad levels listed below. • Level 1 — Quoted prices (unadjusted) in active markets or exchanges for identical assets and liabilities. • Level 2 — Inputs other than quoted prices included within Level 1 that are observable, which may include, but are not limited to, quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs such as interest rates, yield curves, implied volatilities, credit spreads, or other market corroborated inputs. Notes to Quarterly Report 5 Russell Exchange Traded Funds Trust Russell Equity ETF Notes to Quarterly Report, continued — December 31, 2013 (Unaudited) • Level 3 — Significant unobservable inputs based on the best information available in the circumstances, to the extent observable inputs are not available, which may include assumptions made by Russell Fund Services (“RFSC”), acting at the discretion of the Board of Trustees (the “Board”) that are used in determining the fair value of investments. Investment Transactions Investment transactions are reflected as of the trade date for financial reporting purposes. This may cause the NAV stated in the financial statements to be different from the NAV at which shareholders may transact. Realized gains and losses from securities transactions, if any, are recorded on the basis of specific identified cost. Investment Income Distributions of income and capital gains from the Underlying ETFs are recorded on the ex-dividend date. Guarantees In the normal course of business, the Fund enters into contracts that contain a variety of representations which provide general indemnifications. The Fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred. However, the Fund expects the risk of loss to be remote. Market, Credit and Counterparty Risk In the normal course of business, the Underlying ETFs trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the other party to a transaction to perform (credit risk). Similar to credit risk, the Underlying ETFs may also be exposed to counterparty risk or the risk that an institution or other entity with which the Underlying ETFs have unsettled or open transactions will default. The potential loss could exceed the value of the relevant assets recorded in the Underlying ETFs’ financial statements (the “Assets”). The Assets consist principally of cash due from counterparties and investments. The extent of the Underlying ETFs’ exposure to market, credit and counterparty risks with respect to the Assets approximates their carrying value as recorded in the Underlying ETFs’ Statement of Assets and Liabilities. 3. Related Party Transactions, Fees and Expenses The Fund may also invest its cash reserves in the Russell U.S. Cash Management Fund, an unregistered fund advised by RIMCo and administered by RFSC. As of December 31, 2013, the Fund had invested $75,652 in the Russell U.S. Cash Management Fund. 4. Federal Income Taxes At December 31, 2013, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Russell Equity ETF Cost of Investments $ 10,082,170 Unrealized Appreciation $ 681,106 Unrealized Depreciation (3,479 ) Net Unrealized Appreciation (Depreciation) $ 677,627 5. Subsequent Events Management has evaluated events and/or transactions that may have occurred through the date this Quarterly Report was available to be issued and noted no items requiring adjustments of the Quarterly Report or additional disclosures. 6 Notes to Quarterly Report Russell Exchange Traded Funds Trust Russell Equity ETF Frequency Distribution of Discounts and Premiums — December 31, 2013 (Unaudited) The chart below presents information about differences between the per share NAV of the Fund and the market trading price of shares of the Fund. For these purposes, the “market price” is the mid-point of the highest bid and lowest offer for Fund shares as of the close of trading on the exchange where Fund shares are listed. The term “premium” is sometimes used to describe a market price in excess of NAV and the term “discount” is sometimes used to describe a market price below NAV. The chart presents information about the size and frequency of premiums or discounts. As with other exchange traded funds, the market price of Fund shares is typically slightly higher or lower than the Fund’s per share NAV. Factors that contribute to the differences between market price and NAV include the supply and demand for Fund shares and investors’ assessments of the underlying value of a Fund’s portfolio securities. Russell Equity ETF Number of Percentage of Premium/Discount Range Days* Total Days Greater than 0.20% and less than or equal to 1.00% 26 1.95 % Greater than 0.05% and less than or equal to 0.20% 255 19.14 % Greater than -0.05% and less than or equal to 0.05% 574 43.10 % Greater than -0.20% and less than or equal to -0.05% 351 26.35 % Greater than -1.00% and less than or equal to -0.20% 126 9.46
